OPINION

Per Curiam:

On November 18, 1974, the First Judicial District Court entered an order issuing a preliminary injunction against Stephen Strickland, without providing for, or requiring, a bond to be posted.
Strickland has appealed, contending Nevada law compels us to reverse. We agree.
NRCP 65(c) provides, in part, that “[n]o restraining order or preliminary injunction shall issue except upon the giving of security by the applicant,...”
“Where a bond is required by statute before the issuance of an injunction, it must be exacted or the order will be absolutely void.” Shelton v. District Court, 64 Nev. 487, 494, 185 P.2d 320, 323-324 (1947).
Reversed.1

 Mr. Justice Mowbray did not participate in the consideration and resolution of this appeal.